               Case 1:18-cv-04636-PAE Document 118
                                               119 Filed 08/19/20 Page 1 of 2




                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                          LITIGATION BUREAU


                                        Writer’s Direct Dial: (212) 416-8524


                                                     August 19, 2020
      BY ECF
      Hon. Paul A. Engelmayer
      United States District Court
      Southern District of New York
      40 Foley Square, Room 1395
      New York, NY 10007

             Re:     Nelson v. City of New York, 18 Civ. 4636 (PAE) (SDA)

      Dear Judge Engelmayer:

               This Office represents Defendants Rocky Etienne, Antonio Fonseca, Anthony Willingham,
      James Tedesco, Joseph Ware, Sergio Sayers, Phillip Detraglia, and Gregory Stovall, each of whom
      is a current or former employee of the New York State Department of Corrections and Community
      Supervision (“DOCCS”), in the above-referenced action. I write on behalf of all Defendants, and
      with Plaintiff’s consent, and pursuant to the Court’s May 18, 2020 Order (ECF #117), to
      respectfully request a sixty (60) day extension of the stay of this case from August 24, 2020 until
      October 24, 2020.

               The reason for the request is that the parties are continuing to grapple with the COVID-19
      pandemic, which presents particular difficulties in the context of the present case. The parties
      have conferred regarding potential methods for conducting depositions, including remotely by
      videoconference; but remote depositions present an especially cumbersome option in this case,
      which involves three sets of counsel, and many anticipated deponents employed in correctional
      facilities, in which there are already extensive demands upon the limited videoconferencing
      equipment available. ,All counsel also continue to work remotely, and it remains unclear when
      counsel for the State and City Defendants will be allowed to return to our respective offices. The
      parties are also in the process of exploring settlement -Plaintiff has made a settlement demand, and
      Defendants are evaluating whether settlement is a viable option.

             The Defendants accordingly respectfully request, with Plaintiff’s consent, that the Court
      continue the stay in effect for an additional sixty-days. This is the third request for a stay of this

                                                         1
         Case 1:18-cv-04636-PAE Document 118
                                         119 Filed 08/19/20 Page 2 of 2




action. The two prior requests were granted. (ECF #115, 117). Thank you for your time and
consideration in this regard.

                                                             Respectfully yours,

                                                             _______/s/_______________
                                                             Bruce J. Turkle
                                                             Assistant Attorney General
                                                             (212) 416-8524
                                                             Bruce.turkle@ag.ny.gov

cc: Jeffrey Rothman, Esq. (by ECF)
    Omar Siddiqi, Esq. (by ECF)

Granted. The case is stayed until October 24, 2020. At that point, the parties are to file a joint
letter advising the Court of proposed next steps in the case. The parties should not expect a
further such extension.


    SO ORDERED.

                         
                  __________________________________
                        PAUL A. ENGELMAYER
                        United States District Judge
August 19, 2020




                                                 2
